Citation Nr: 0107866	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  96-39 411	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for bilateral congenital 
hydronephrosis secondary to ureteropelvic junction stricture.



REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs






FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1957 to October 1958.

2.	On March 6, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Oakland, 
California, that the veteran died on September [redacted], 1996.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER 
Member, Board of Veterans' Appeals

 



